Day, J.
— The rulings of the court complained of are clearly correct.. The plaintiff sued upon a promissory note exe*568cuted by defendant, and attached a copy thereof to the petition. It was no less the note sued on because it was written upon the back of an agreement. This agreement constituted no part of the note, and there was no necessity for making it an exhibit to the petition, for the action was not founded upon it. The evidence rejected was, under the issue, immaterial. The only material defense set up by defendant is a denial that he executed the note. Proof that the note was executed for a firm debt, and that any arrangement was or was not made that defendant should pay it, would have no tendency to prove that he did not execute the note. And proof that he did not execute the note is the only proof that will avail under the defense interposed.
Affirmed.